Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
 
ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 20, 2014, by and
among Level 5 Beverage Company, Inc. (the “Buyer”), a subsidiary of Minerco
Resources, Inc., and Vitamin Creamer LP, a limited partnership (the “Seller”).
 
R E C I T A L S:
 
WHEREAS Seller is the owner of (i) the “Vitamin Creamer” trademark ,  U.S.
registered trademark Registration No. 4404886 (the “Trademark”);
 
WHEREAS Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all right, title and interest to the (i) the Trademark, and (ii)
formulas and certain other intellectual property rights related to the Products
(defined below), all upon the terms and subject to conditions contained herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS AND CONSTRUCTION
 
1.1  Definitions.  Except as otherwise herein expressly provided, the following
terms and phrases shall have the meanings set forth below:
 
“AAA” means the American Arbitration Association.
 
“Acquired IP” has the meaning given to such term in Section 2.1.
 
“Affiliate” or “affiliate” of any specified Person means any Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person, and in any
event shall be deemed to include (a) any Person who directly or indirectly owns
or controls ten percent (10%) or more of the common equity of, or right to vote
on ordinary matters for, the specified Person and (b) any officer or director of
the specified Person.
 
 “Holdback Amount” has the meaning given to such term in Section 3.1(a).
 
 “Indemnified Party” means a Person that is entitled to the benefits of
indemnification from an Indemnifying Party in accordance with the terms and
conditions of this Agreement.
 
 “Indemnifying Party” means a Party to this Agreement that has the obligation to
indemnify an Indemnified Party in accordance with the terms and conditions of
Article 11 of this Agreement.
 
“Transaction Documents” means this Agreement, the Intellectual Property
Assignment Agreement, and the other agreements, documents and instruments to be
executed and delivered in connection with any of the foregoing.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
ARTICLE 2
 
PURCHASE AND SALE
 
2.1  Acquired IP.
 
(a) On the terms, and subject to the conditions of this Agreement, the Seller
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase from the Seller all of the right, title and interest of the Seller in
and to the following assets, properties and rights (the “Acquired IP”):
 
The “Vitamin Creamer” trademark (registered trademark Registration No. 4404886),
 
including all common law rights, together with all goodwill relating to the
foregoing;
 
 The trade dress, designs, logos, trade names, UPC codes, and general
intangibles of like nature, whether or not registered, relating to the Products;
 
 Formulas, trade secrets and confidential, technical or business information
(including, without limitation, ideas, formulas and compositions), with respect
to the Products;
 
 The web sites and domain names related to the Acquired IP;
 
 All rights to sue, recover and retain damages (and costs and attorneys’ fees)
for present and past infringement of any of the Acquired IP set forth above; and
 
 All common law rights with respect to the Acquired IP set forth above.
 
               (b)  Acquired IP Free of Liens. All of the Acquired IP shall be
sold, assigned, transferred, conveyed and delivered to Buyer free and clear of
all pledges, liens, encumbrances, mortgages (“Liens”).
 
2.2  Excluded Assets.  The Seller shall not sell, assign, transfer, convey or
deliver, and Buyer shall not purchase, any assets of the Seller other than the
Acquired IP.
 
2.3  No Assumed Liabilities. The Buyer shall not assume any liabilities of the
Seller
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
PURCHASE PRICE
 
3.1  Purchase Price. The aggregate purchase price for the Acquired IP shall
consist of:
 
(a) Cash: One Hundred Thousand Dollars ($100,000) in cash, of which Fifty
Thousand Dollars ($50,000) will be paid to Seller upon execution of this
Agreement, and Fifty Thousand Dollars ($50,000) (the “Holdback Amount”) will be
paid to Seller within 24 months of the Closing Date of this Agreement by wire
transfer of immediately available funds to a bank account or accounts as shall
be designated in writing by the Seller to Buyer, and
 
(b) Equity: a five percent (5%) equity interest, in perpetuity, in any and all
net profits (after deduction of all expenses) of Buyer related to the Acquired
IP, to be issued to Seller quarterly within sixty days of the end of each
quarter, and
 
(c) Buyer’s Marketing Spend: ten percent (10%) of any and all marketing dollars
paid by Buyer, solely in marketing the Acquired IP, inuring directly to the
benefit of Quintin Crye’s Racing Team(s).
 
3.2     Delivery of Documents.  Seller shall deliver to Buyer documentation
evidencing the assignment of the Trademark as filed with the U.S. Patent and
Trademark Office and evidence of the transfer of any domain name from the
hosting entity.
 
ARTICLE 4 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
The Seller represents and warrants to Buyer as follows:
 
4.1  Authority.   The Seller is duly organized, validly existing and in good
standing under the laws of its state of organization. The Seller has all
requisite power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The Seller has obtained all necessary corporate or organizational
approvals for the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.  This Agreement has been duly executed and delivered by
Seller and constitutes Seller’s legal, valid and binding obligations,
enforceable against Seller in accordance with this Agreement.
 
4.2  Governmental Consents.  There are no approvals or consents of any
governmental authorities under any applicable law necessary or required in
connection with the execution and delivery by the Seller for the performance of
its obligations hereunder or the consummation of the transactions contemplated
hereby. The consummation of the transactions contemplated hereby does not and
will not result in a breach, violation or default or give rise to an event
which, with the giving of notice or after the passage of time, or both, would
result in a breach, violation or default of (i) any of the terms or provisions
of Seller's Articles of Formation or Partnership Agreement; or (ii) of any
indenture, agreement, judgment, decree or other instrument or restriction to
which Seller is a party or by which Seller or any of the Acquired IP may be
bound or affected, except in the case of clause (ii) where such breach,
violation or default would not have a material adverse effect on the Acquired
IP.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3  Litigation, etc.  There are no judicial or administrative actions, suits,
arbitrations, proceedings, claims or investigations, pending or threatened (a)
relating to or affecting the Seller or the Acquired IP, or (b) challenging in
any respect the validity of this Agreement or any other Transaction Document,
the transactions contemplated hereby or thereby or the use of the Acquired IP
after the Closing by Buyer.  There are no facts or circumstances that may give
rise to any of the foregoing.
 
4.4  Ownership and Transfer of Acquired IP.  (a) The Seller has good and
marketable title to all of the Acquired IP, and such Acquired IP is free and
clear of all Liens.  The Seller has the unrestricted right to sell, assign,
transfer, convey and deliver to Buyer all right, title and interest in and to
the Acquired IP without penalty or other adverse consequences, and upon Closing,
Buyer will own all of such Acquired IP free and clear of all Liens.  The Seller
has not interfered with, infringed upon, misappropriated, or violated any
intellectual property of third parties in any material respect, nor has ever
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that the Seller must license or refrain from using any intellectual property of
any third party). No third party has interfered with, infringed upon,
misappropriated, or violated any Acquired IP. There are no other agreements
between Seller and any third party with respect to the sale of the Acquired IP.
Seller has no present or known future obligation or requirement to compensate
any person with respect to the Acquired IP.   Seller is currently solvent and
able to pay its obligations when they come due.
 
4.5  Brokers, Finders, etc.  The Seller is not a party to any agreement with any
finder or broker, or in any other way obligated to any finder or broker, for any
commissions, fees or expenses in connection with the origin, negotiation,
execution or performance of this Agreement.
 
4.6  No Misstatements or Omissions.  No representation or warranty made in this
Agreement in connection with this Agreement by the Seller is false or misleading
as to any material fact, or omits to state a fact required to make any of the
representations or warranties made herein or statements made therein not
misleading in any material respect.
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to the Seller as follows:
 
5.1  Authority.  Buyer has all requisite power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, to carry out its obligations hereunder and thereunder, and to consummate
the transactions contemplated hereby and thereby.  Buyer has obtained all
necessary corporate or organizational approvals for the execution and delivery
of this Agreement and the other Transaction Documents to which it is a party,
the performance of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby.  This
Agreement has been duly executed and delivered by Buyer and constitutes Buyer’s
legal, valid and binding obligations, enforceable against Buyer in accordance
with this Agreement.
 
5.2  Reporting.  Buyer shall provide full financial and accounting reports to
Seller on a quarterly basis for all activity and products related to the
Acquired IP. Additionally, Buyer shall provide access to its records related to
the Acquired IP, at reasonable times, pursuant to written notice by Seller.
 
5.3  Governmental Consents.  There are no Consents under applicable Law
necessary or required in connection with the execution and delivery by Buyer of
this Agreement, the performance of its obligations hereunder or the consummation
by Buyer of the transactions contemplated hereby.
 
5.4  Litigation, etc.  There are no judicial or administrative actions, suits,
arbitrations, proceedings, claims or investigations pending or threatened
against Buyer challenging in any material respect the validity of this Agreement
or the transactions contemplated hereby.
 
5.5  Brokers, Finders, etc.  Buyer is not a party to any agreement with any
finder or broker, or in any other way obligated to any finder or broker, for any
commissions, fees or expenses in connection with the origin, negotiation,
execution or performance of this Agreement, or the transactions contemplated
hereby.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 6

 
TERMINATION OF AGREEMENT
 
6.1  Termination.  Without prejudice to the other remedies which may be
available to the Parties under Law or under this Agreement, this Agreement may
be terminated pursuant to the following terms:
 
(a) by the mutual written consent of the Seller and Buyer;
 
(b) by the Seller, upon written notice, if the Buyer fails to comply in full
with the provisions of Article 3.1(a), whereby Buyer is obligated to transfer
the Holdback Amount of Fifty-Thousand Dollars ($50,000) to Seller within 24
months of the date of this Agreement. Upon termination under this provision, all
right, title and interest in all Acquired IP shall immediately revert to Seller.
In such a termination circumstance, Buyer shall have no right to receive any
refund of the original Fifty-Thousand dollars ($50,000) paid to Seller upon
execution of this Agreement, to any amounts paid to Seller under Article 3.1(b),
Equity, or to any amounts used to fulfill the obligations under Article 3.1(c),
Marketing Spend. Upon such a termination circumstance as contemplated herein,
the Buyer shall have no more rights, title or interests in any of the Acquired
IP and Seller shall be free to offer the Acquired IP to third parties or use the
Acquired IP itself for any purposes whatsoever. Regardless of the reversion of
the Acquired IP to Seller under this Article 7.1(b), Seller shall maintain its
rights under Article 3.1(b) to continue to receive five-percent (5%) of all net
profits of Buyer related to the Acquired IP in perpetuity.
 
ARTICLE 7
 
INDEMNIFICATION
 
Indemnification. The parties agree to indemnify, defend and hold harmless the
other and each of their respective officers, directors, stockholders,
controlling persons, employees, agents, successors and assigns from and against
any and all liabilities, losses damages, claims, suits, proceedings, costs,
expenses (including, without limitation, reasonable attorneys’ fees), judgments,
settlements, interest and penalties  incurred as a result of, arising out of or
in respect of any breach by the other party of any of its representations and
warranties contained in this Agreement, or the failure by the other party to
perform any of their covenants or agreements contained in this Agreement.
 
ARTICLE 8
 
GENERAL
 
8.1 Notices.  All notices and other communications hereunder shall be effective
only if in writing and shall be deemed given when (a) delivered in person, (b)
delivered by private courier (with confirmation of delivery), (c) transmitted by
email (with confirmation of transmission) or (d) three (3) Business Days after
being deposited in the United States mail, first-class, registered or certified,
return receipt requested, with postage paid, and
 
 
 

   If to Seller:
Vitamin Creamer LP
c/o Jill Birkmann, Esq.
12604 Manor Drive
Hawthorne, CA 90250
 jill@powerbrands.us
        If to Buyer: Level Five Beverage Company, Inc.
800 Bering Drive, Suite #250
Houston, Texas 77057
Attention: V. Scott Vanis
          with a copy (for informational purposes only) to:          
Gracin & Marlow, LLP
405 Lexington Avenue, 26th Floor
New York, New York 10174
Telephone: (212) 907-6457
Facsimile: (212) 208-4657
Attention: Leslie Marlow, Esq.

 
 
or to such other address as any Party shall designate by written notice to the
other Parties hereto in accordance herewith.
 
 
 
5

--------------------------------------------------------------------------------

 
 
8.2  Non-Assignability.  This Agreement shall not be assigned by the Seller or
Buyer, without the express prior written consent of the other, and any attempted
assignment without such consents shall be null and void. This Agreement shall
inure to the benefit of and be binding on the Parties and their respective
successors and permitted assigns.
 
8.3  Amendment; Waiver.  This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Seller and
Buyer.  No waiver by a Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and executed by the Party so
waiving.  The waiver by any Party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach or
performance.
 
8.4  No Third Party Beneficiaries.  Nothing herein shall create or establish any
third-party beneficiary hereto nor confer upon any Person not a Party to this
Agreement any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.
 
8.5  Governing Law.  This Agreement and the other related transaction documents
(“Transaction Documents”) (except as expressly provided therein) shall be
governed by, and construed in accordance with, the laws of the State of
California applicable to a contract executed and performed in such State without
giving effect to the conflicts of laws principles thereof.
 
8.6  Disputes.  (a)  Except for requests for injunctive or other equitable
relief and the enforcement of the award of the arbitrators under this Section
8.6, all disputes arising in connection with this Agreement, any other
Transaction Document or the subject matters hereof and thereof (including the
scope of this agreement to arbitrate) shall be resolved by binding arbitration
which shall be administered by AAA in accordance with AAA’s Commercial
Arbitration Rules.  The arbitration shall be conducted and the award shall be
rendered in Los Angeles, California or such other place as the parties to the
arbitration agree.  Each arbitrator shall be a retired judge or a practicing
attorney with no less than fifteen (15) years of experience in arbitration and
in commercial law. The arbitrators shall be required to follow the Law of the
State of California and the provisions of this Agreement or the other
Transaction Document in question.
 
(b) The expenses of arbitration (including fees and expenses of counsel) shall
be borne by each party or apportioned in accordance with the award of the
arbitrators.  Judgment upon the award may be entered in any court of competent
jurisdiction. All notices relating to any arbitration hereunder shall be in
writing and shall be effective if given in accordance with the provisions of
Section 8.1.  The arbitration provisions set forth herein shall be governed by
the Federal Arbitration Act, Title 9, United States Code.
 
(c) By agreeing to arbitration, the Parties do not intend to deprive any court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment
or other order in aid of arbitration proceedings and the enforcement of any
award.  Without prejudice to such provisional remedies as may be available under
the jurisdiction of a court, the arbitrators shall have full authority to grant
provisional remedies or modify or vacate any temporary or preliminary relief
issued by a court, and to award damages for the failure of any Party to respect
the arbitrators’ orders to that effect.
 
 
6

--------------------------------------------------------------------------------

 
 
8.7   Consent to Jurisdiction.  Subject to the arbitration requirements and
other provisions of Section 8, the Parties irrevocably agree that all actions
arising under or relating to this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby shall be brought exclusively in
any United States District Court or California State Court located in Los
Angeles, California having subject matter jurisdiction over such matters, and
each of the Parties hereby consents and agrees to such personal jurisdiction,
and waives any objection as to the venue of such courts for purposes of such
action.
 
8.8  Entire Agreement.   This Agreement sets forth the entire understanding of
the Parties hereto and supersede all prior agreements whether written or oral
relating to the same subject matter.
 
8.9  Severability.  If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect.  If any provision of this Agreement is so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable.
 
8.10  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.  The Parties to this
Agreement need not execute the same counterpart.
 
 
[Intentionally Left Blank – Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
 

  VITAMIN CREAMER, LP          
 
By:
/s/ Darin Ezra       Name: Darin Ezra       Title: Partner          

       
 
By:
/s/ Quintin Crye       Name: Quintin Crye       Title: Partner          

       
 
By:
/s/ Jill Birkmann       Name: Jill Birkmann       Title: Partner                
         

 
LEVEL 5 BEVERAGE COMPANY, INC.
         
 
By:
/s/ V. Scott Vanis       Name: V. Scott Vanis       Title: Chief Executive
Officer          




8

--------------------------------------------------------------------------------









